Title: To George Washington from Israel Shreve, 21 December 1780
From: Shreve, Israel
To: Washington, George


                        

                            
                            Sir,
                            Jersey-Camp 21st Decr 1780
                        
                        I take the liberty to enclose a return of blankets for the officers of the Brigade. Your Excellency may be
                            assured that nothing but their present necessitous situation would induce me to do it—I am your
                            Excy’s most obdt servt
                        
                            I. Shreve Col. Comdt
                        
                     Enclosure
                                                
                            
                                Decr 21st 1780
                            
                            Return of Blankets for the Officers of the Jersey Brigade
                            
                                
                                     
                                    Regiments
                                     
                                    
                                     
                                    Blankets
                                
                                
                                    
                                    First
                                    
                                    
                                    
                                    19
                                
                                
                                    
                                    Second
                                    
                                    
                                    
                                    29
                                
                                
                                    
                                    Third
                                    
                                    
                                    
                                    17
                                
                                
                                    
                                    
                                    
                                    Total
                                    
                                    65
                                
                            
                            
                                I. Shreve Col. Comdt
                            
                        
                        
                    